t c no united_states tax_court emmanuel l roco petitioner v commissioner of internal revenue respondent docket no filed date petitioner p sued the new york university medical center nyumc in a qui tam action under the false claims act u s c secs nyumc agreed to pay dollar_figure to the united_states to settle the case the united_states paid dollar_figure of the settlement proceeds to p in the parties dispute whether the dollar_figure qui tam payment is includable in p’s gross_income for held the dollar_figure payment is includable in p’s gross_income for held further p is liable for the accuracy- related penalty under sec_6662 i r c for emmanuel l roco pro_se patricia a riegger for respondent colvin judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure petitioner sued the new york university medical center nyumc in a qui tam1 action under the false claims act fca u s c secs in the qui tam action petitioner claimed that nyumc had submitted false information to the united_states which resulted in a substantial overpayment of federal funds to nyumc nyumc agreed to pay dollar_figure to the united_states in settlement of the case the united_states paid petitioner dollar_figure in as his share of the settlement proceeds the issues for decision are whether the dollar_figure payment that petitioner received from the united_states in is includable in gross_income we hold that it is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for we hold that he is qui tam is short for the latin phrase qui tam pro domino rege quam pro_se ipso in hac parte sequitur which means who pursues this action on our lord the king's behalf as well as his own vt agency of natural_resources v united_states 529_us_765 n unless otherwise specified section references are to the internal_revenue_code as amended findings_of_fact some of the facts have been stipulated and are so found a petitioner and his spouse petitioner resided in merrick new york when he filed the petition in this case petitioner and his wife milagros roco mrs roco have been married since date both petitioner and mrs roco are accountants and have accounting degrees from the university of the east manila the philippines petitioner was employed as an accountant by nyumc in new york new york from to mrs roco has worked as an income_tax auditor for the state of new york department of taxation and finance since she began training others to do tax audits in b qui tam actions congress enacted the fca in act of mar ch 12_stat_696 under the fca either the united_states or a private person the relator may bring an action known as a qui tam action against any person who knowingly presents to the government a false or fraudulent claim for payment u s c secs a and b the relator in a qui tam action is the agent of the united_states in whose name the suit is brought u s c sec b vt agency of natural_resources v united_states 529_us_765 the relator may recover attorney’s fees and a share of the government’s recovery if the claim is successful u s c sec d and c petitioner’s lawsuit against nyumc petitioner was fired by nyumc in after he told his superiors that he believed nyumc had substantially overcharged the united_states in petitioner acting as the relator filed a qui tam action against nyumc in the u s district_court for the southern district of new york in that case petitioner alleged that from to nyumc submitted false information and overcharged the united_states for costs associated with federally sponsored research grants and medicaid medicare and blue cross blue shield reimbursements petitioner researched the law concerning qui tam actions drafted the complaint and appeared pro_se in the qui tam proceeding the u s attorney for the southern district of new york intervened in the case the case was settled in date under the settlement nyumc agreed to pay the united_states dollar_figure and the united_states paid petitioner dollar_figure on date petitioner nyumc and the united_states stipulated the united_states agrees to pay the relator pursuant to u s c section d dollar_figure within a reasonable_time following receipt of the full settlement amount from defendant as described in paragraph this stipulation does not in any manner affect any claims the united_states has or may have against the relator arising under title_26 of the united_states_code internal_revenue_code and the regulations promulgated thereunder or from any obligations created by this stipulation petitioner asked deborah pugh pugh the department of justice attorney who handled the qui tam case whether the qui tam payment was includable in gross_income for federal_income_tax purposes she told him she did not know and recommended that he consult an attorney petitioner asked pugh to omit the paragraph quoted above but she declined to do so the department of justice issued to petitioner a form 1099-misc miscellaneous income showing that it had paid him dollar_figure in d petitioner’s efforts to determine the tax treatment of the qui tam payment petitioner and mrs roco believed that their accounting and tax backgrounds were sufficient to enable them to correctly determine whether the qui tam payment was includable in gross_income for federal_income_tax purposes petitioner and mrs roco researched tax cases the internal_revenue_code internal_revenue_service irs regulations tax publications and tax treatises petitioner and mrs roco correctly concluded that none of those authorities discuss whether payments to a relator in a qui tam case are includable in the relator’s gross_income mrs roco told petitioner that she thought the qui tam payment was probably not includable in gross_income after he received the form 1099-misc petitioner requested a private_letter_ruling from the irs on date as to the income_tax consequences of the qui tam payment he received petitioner’s request was assigned to sheldon iskow iskow in date iskow told petitioner that there were no court cases holding that qui tam payments are includable in gross_income iskow also told petitioner that he believed a qui tam payment is taxable because it is analogous to a reward and that the irs would rule that the qui tam payment was taxable unless petitioner provided legal authorities for his position or withdrew his request for a ruling petitioner withdrew the letter_ruling request e petitioner’s tax returns petitioner made no estimated_tax payments to the united_states in relating to the qui tam payment but he did make an estimated_tax payment of dollar_figure to the state of new york mrs roco helped petitioner prepare and file his form_1040 individual_income_tax_return for petitioner did not report the qui tam payment on his state and federal returns for petitioner and mrs roco filed joint federal returns for and but they filed separate returns for they expected respondent to discover that petitioner had not reported the dollar_figure payment by matching the form 1099-misc with his return and that respondent would decide to audit petitioner’s return mrs roco believed she might lose her job if she owed substantial tax for failing to report the qui tam payment the irs began the examination of petitioner’s income_tax return in opinion a whether the dollar_figure qui tam payment is includable in income we first decide whether the dollar_figure payment made by the united_states to petitioner in the qui tam action is includable in petitioner’s gross_income the qui tam payment to petitioner was the equivalent of a reward for petitioner’s efforts to obtain repayment to the united_states of overcharges by nyumc rewards are generally includable in gross_income sec_1_61-2 income_tax regs petitioner contends that if qui tam payments are includable in gross_income taxpayers will be discouraged from bringing actions under the fca we disagree that this possibility justifies holding for petitioner petitioner’s point could also be made with respect to taxing any reward but rewards are clearly includable in gross_income under sec_1_61-2 income_tax regs petitioner contends that the dollar_figure qui tam payment is not includable in gross_income because it is not gain derived from capital or labor see 252_us_189 we disagree gross_income includes all income from whatever source derived unless excluded by law sec_61 434_us_77 348_us_426 the internal_revenue_code provides no exclusion_from_gross_income for proceeds received by a relator in a qui tam proceeding in eisner v macomber supra the supreme court decided that a shareholder- taxpayer did not realize gain on the receipt of a stock_dividend the supreme court said that income is ‘gain derived from capital from labor or from both combined ’ id pincite quoting 247_us_179 but it does not include enrichment through increase in value of capital_investment id pincite neither qui tam payments nor punitive_damages are intended to compensate the recipient for actual damages punitive_damages are includable in gross_income 519_us_79 commissioner v glenshaw glass co supra in commissioner v glenshaw glass co supra pincite the supreme court said that gross_income includes all accessions to wealth and that the definition of income in eisner v macomber supra was not meant to provide a touchstone to all future gro sec_2 at trial petitioner suggested that a qui tam payment is a nontaxable share in the recovery_of a reimbursement however we do not consider this theory because petitioner did not explain or argue it on brief income questions commissioner v glenshaw glass co supra pincite the payment to a relator in a qui tam action is not a penalty imposed on the wrongdoer instead it is a financial incentive for a private person to provide information and prosecute claims relating to fraudulent activity 170_frd_490 w d okla biddle matricciani whistleblower lawsuits- -health care billing fraud cases md b j jan date cavanaugh false claims act failure to seek legal advice not a violation of the fca j l med ethic sec_318 summer we conclude that the dollar_figure qui tam payment that petitioner received in is includable in gross_income b whether petitioner is liable for the accuracy-related_penalty under sec_6662 burden of production taxpayers are liable for a penalty equal to percent of the part of the underpayment attributable to any substantial_understatement_of_income_tax sec_6662 and b an understatement is reduced to the extent that it is based on substantial_authority or adequately disclosed on the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of that item sec_6662 sec_1_6662-3 income_tax regs a taxpayer may be relieved of liability for the accuracy-related_penalty if the taxpayer shows that he or she had reasonable_cause for the understatement and acted in good_faith sec_6664 sec_1_6664-4 income_tax regs respondent bears the burden of production with respect to petitioner’s liability for the accuracy-related_penalty under sec_6662 because the examination in this case commenced after date the effective date of sec_7491 internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 petitioner erroneously failed to include in his gross_income the dollar_figure qui tam payment thus respondent has met the burden of production h conf rept pincite 1998_3_cb_747 petitioner’s contentions petitioner contends that he made a good_faith and reasonable effort to assess his proper tax_liability by discussing it with mrs roco and researching tax cases the internal_revenue_code irs regulations tax publications and tax treatises to determine whether the qui tam payment was includable in gross_income for federal_income_tax purposes he also contends that his failure to report the qui tam payment on his return was reasonable because he expected respondent to audit his return after respondent matched the form 1099-misc with his return and discovered that he had not reported the dollar_figure payment we disagree petitioner received a form 1099-misc for the qui tam payment and expected respondent to audit his return triggering an audit by omitting income reported on a form_1099 is not a good_faith attempt to comply with the tax laws petitioner’s claim that he was merely seeking to test the income_tax laws is not credible because he failed to disclose the payment on his return petitioner contends that the language in eisner v macomber supra to the effect that income includes only proceeds from labor or capital provides substantial_authority for his position that the qui tam payment was not includable in gross_income we disagree a taxpayer has substantial_authority for his or her position if the weight of authority in support of the taxpayer’s position is substantial in relation to the weight of authorities supporting contrary positions 91_tc_686 affd 893_f2d_656 4th cir the description of income in 252_us_189 clearly is inapplicable here see eg commissioner v glenshaw glass co u s pincite 309_us_461 284_us_1 the supreme court has limited eisner v macomber supra chiefly to the taxability of stock_dividends see 318_us_371 we conclude that eisner v macomber supra is not substantial_authority for petitioner’s position here petitioner’s withdrawal of his request for a letter_ruling upon learning that it would be adverse does not suggest he exercised good_faith the bona fides of his claim of reliance on mrs roco who held and holds a responsible tax law enforcement position with new york state is undermined by the fact that she did not act consistently with what she told him ie she filed separately for unlike their practice for prior years we conclude that petitioner did not act in good_faith in claiming that the qui tam payment was nontaxable and that he is liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent
